KESSLER, J.
¶ 16. (concurring). Eligibility for sentence adjustment pursuant to Wis. Stat. § 973.195(lr)(a) is triggered exclusively by having served a specific percentage of incarceration time under a bifurcated sentence. See Majority, ¶ 15. At oral argument, it was affirmed by counsel that the record before us contains no evidence as to whether the Department of Corrections routinely advises inmates of the date on which the relevant percentage of each of their separate consecutive sentences will be served, or whether Polar was ever so advised or otherwise knew the dates. Without evidence of the existence or absence of such sentence specific information, it is impossible for this court, or the circuit court, to conclude that § 973.195(lr)(a) is ambiguous as applied to these separate consecutive sentences or that an error of law occurred. I therefore concur in the outcome in this case.